COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





LUIS CARLOS GALAVIZ,

                                    Appellant,

v.

ALMA ROSA GALAVIZ,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-11-00095-CV

Appeal from
65th District Court

of El Paso County, Texas

(TC # 2010CM8306)



 

 

 




MEMORANDUM OPINION

            Pending before the Court is Appellant’s motion to dismiss this appeal.  See Tex.R.App.P.
42.1(a)(1).  The motion is granted, and this appeal is dismissed.  Costs of appeal are assessed against
Appellant.  See Tex.R.App.P. 42.1(d).

May 11, 2011                                                              
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.